Digitally signed by
                                                                          Reporter of
                                                                          Decisions
                                                                          Reason: I attest to
                       Illinois Official Reports                          the accuracy and
                                                                          integrity of this
                                                                          document
                              Appellate Court                             Date: 2020.10.16
                                                                          13:44:00 -05'00'



                  People v. Eyler, 2019 IL App (4th) 170064



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           ROBERT W. EYLER JR., Defendant-Appellant.



District & No.    Fourth District
                  No. 4-17-0064



Filed             September 5, 2019



Decision Under    Appeal from the Circuit Court of Adams County, No. 16-CF-269; the
Review            Hon. Scott J. Butler, Judge, presiding.



Judgment          Affirmed.


Counsel on        James E. Chadd, Patricia Mysza, and Katie Anderson, of State
Appeal            Appellate Defender’s Office, of Chicago, for appellant.

                  Gary L. Farha, State’s Attorney, of Quincy (Patrick Delfino, David J.
                  Robinson, and Benjamin M. Sardinas, of State’s Attorneys Appellate
                  Prosecutor’s Office, of counsel), for the People.



Panel             JUSTICE STEIGMANN delivered the judgment of the court, with
                  opinion.
                  Justice DeArmond concurred in the judgment and opinion.
                  Justice Cavanagh specially concurred, with opinion.
                                              OPINION

¶1        In May 2016, the State charged defendant, Robert W. Eyler Jr., with unlawful possession
     of methamphetamine. 720 ILCS 646/60(b)(1) (West 2014). In November 2016, defendant’s
     case proceeded to a jury trial at which the State’s witnesses testified essentially to the
     following: (1) someone called the police to report “a male subject wearing a blue sweatshirt
     who was on a bicycle who was yelling profanities” and acting erratically; (2) shortly after the
     call, the police located a suspect—later identified as defendant—who matched this description;
     (3) a police officer attempted to effectuate a Terry stop upon defendant, but he fled (see Terry
     v. Ohio, 392 U.S. 1 (1968)); (4) the police ultimately stopped defendant and placed him under
     arrest; and (5) a search incident to defendant’s arrest revealed a white substance that later
     tested positive for methamphetamine. The jury found defendant guilty. In January 2017, the
     trial court sentenced defendant to five years in prison and assessed various fines and fees.
¶2        Defendant appeals, arguing (1) his attorney was ineffective for failing to file a motion to
     suppress the results of the search, (2) a Terry stop can be justified based only upon a reasonable
     suspicion of ongoing criminal activity as opposed to a completed crime, and (3) the trial court
     erred when it imposed various fines and fees. We affirm.

¶3                                        I. BACKGROUND
¶4        In May 2016, the State charged defendant with unlawful possession of methamphetamine.
     720 ILCS 646/60(b)(1) (West 2014). In November 2016, defendant’s case proceeded to a jury
     trial, and the following testimony was presented.
¶5        Officer J.D. Summers of the Quincy Police Department testified that on the morning of
     May 4, 2016, he was dispatched to the vicinity of North 12th and North 13th Streets, between
     Spring and Elm Streets, because of “a call in reference to a male subject wearing a blue
     sweatshirt who was on a bicycle who was yelling profanities and just acting erratically, and
     [the caller] thought it was suspicious.” See 720 ILCS 5/26-1(a)(1) (West 2014) (a defendant
     commits disorderly conduct when he knowingly does any act in such unreasonable manner as
     to alarm or disturb another and to provoke a breach of the peace).
¶6        Summers stated that he quickly responded to this area while he was driving a marked
     police car and “observed a male subject matching that description in that he was wearing a
     blue-hooded sweatshirt [and was] riding a bicycle.” Summers testified that he followed closely
     behind the bicyclist—whom he later identified as defendant—and yelled “Sir” very loudly on
     multiple occasions. Defendant “began pedaling faster” when Summers shouted. Summers
     stated that he then yelled “Sir” even louder and defendant then “began to cut through yards
     westbound off the alley.” Summers testified that he was “unable to follow him in my patrol
     vehicle. I mean, he was on a bicycle pedaling fast, so there was—I wasn’t going to catch up to
     him on foot ***.” Summers stated that he then “notified other units via our radio in reference to
     the situation that I had a male subject who fled from me.”
¶7        Summers testified that officers from the Quincy Police Department and the Adams County
     Sheriff’s Department “converged in the area” and “began field interviews with neighbors and
     such because we continued to have neighbors say that they spotted this subject running now on
     foot through yards. Also within this process there were two officers that observed the subject
     running on foot from us.”


                                                 -2-
¶8          Officer Jessica Willis of the Quincy Police Department stated that she and other officers
       responded on the morning of May 4, 2016, to assist Summers. Willis testified that she was
       given a description of a male wearing a blue colored sweatshirt running through an alley and
       she and other officers “set up a perimeter in the area that was described.” Willis stated that she
       “saw a male matching the description run across the street.” She stated that she followed the
       suspect—whom she later identified as defendant—in her squad car. Defendant continued
       running, and she testified that she and other officers “got out on foot and ran after the subject.”
       Willis testified that she “identified [herself] as a police officer numerous times, yelling at him
       to stop, and eventually he did lay down in a backyard.”
¶9          She testified that defendant did not stop until he was essentially surrounded. She also stated
       that a deputy pointed his pistol at defendant and ordered him to get down on the ground. Willis
       testified that officers searched defendant after he stopped and they handed her a wallet and a
       metal pipe from defendant’s person. Willis testified that she found a “green leafy substance”
       inside the wallet and that pipes are “commonly used to smoke marijuana.”
¶ 10        Officer Summers testified that he next saw defendant, who at that point was in police
       custody, approximately 10 minutes after defendant had fled from him. Summers testified that
       he (1) took defendant into custody, (2) performed a “secondary search” of defendant’s person
       for safety purposes, and (3) found a drinking straw inside defendant’s pocket that had “some
       white residue in it.” Joshua Stern, a forensic scientist with the Illinois State Police, stated that
       he tested this residue and “confirmed the presence of methamphetamine.”
¶ 11        After the State rested, defendant presented no evidence. The jury found defendant guilty of
       unlawful possession of methamphetamine. In January 2017, the trial court sentenced defendant
       to five years in prison and assessed various fines and fees.
¶ 12        This appeal followed.

¶ 13                                           II. ANALYSIS
¶ 14       Defendant appeals, arguing (1) his attorney was ineffective for failing to file a motion to
       suppress the results of the search, (2) a Terry stop can be justified based only upon a reasonable
       suspicion of ongoing criminal activity as opposed to a completed crime, and (3) the trial court
       erred when it imposed various fines and fees. We address these issues in turn.

¶ 15                               A. Ineffective Assistance of Counsel
¶ 16      Defendant first argues that his attorney was ineffective for failing to file a motion to
       suppress the results of the search. We disagree.

¶ 17                                   1. The Applicable Law
¶ 18       A defendant has the right to effective assistance of counsel at all critical stages of a
       criminal proceeding. U.S. Const., amend. VI; People v. Hughes, 2012 IL 112817, ¶ 44, 983
N.E.2d 439. “To establish a claim of ineffective assistance of counsel, the defendant must
       show that counsel’s performance was (1) deficient and (2) prejudicial.” People v. Sturgeon,
       2019 IL App (4th) 170035, ¶ 81. An attorney’s performance is deficient when it falls below an
       objective standard of reasonableness. Id. ¶ 82. Courts are highly deferential of counsel’s
       performance, and a defendant must overcome the strong presumption that the challenged



                                                    -3-
       action or inaction may have been the product of sound trial strategy. People v. Manning, 241
Ill. 2d 319, 327, 948 N.E.2d 542, 547 (2011).
¶ 19        To establish prejudice, a defendant must show that, but for counsel’s errors, there is a
       reasonable probability that the result of the proceeding would have been different. People v.
       Westfall, 2018 IL App (4th) 150997, ¶ 63, 115 N.E.3d 1148. “In the context of failure to file a
       motion to suppress, prejudice arises when a defendant demonstrates (1) that the unargued
       suppression motion would have been meritorious and (2) that a reasonable probability exists
       that the outcome of the trial would have been different had the evidence been suppressed.”
       People v. Bates, 2018 IL App (4th) 160255, ¶ 48, 112 N.E.3d 657.
¶ 20        Defendant’s claim of ineffective assistance of counsel requires us to discuss the offenses of
       disorderly conduct and resisting or obstructing a peace officer, as well as the law governing
       Terry stops. We do so as follows.

¶ 21               a. Disorderly Conduct and Resisting or Obstructing a Peace Officer
¶ 22       A defendant commits disorderly conduct when he knowingly engages in conduct that (1) is
       unreasonable, (2) alarms or disturbs another, and (3) provokes a breach of the peace. 720 ILCS
       5/26-1(a)(1) (West 2014). “Generally, to breach the peace, a defendant’s conduct must
       threaten another or have an effect on the surrounding crowd.” People v. McLennon, 2011 IL
       App (2d) 091299, ¶ 31, 957 N.E.2d 1241. “However, a breach of the peace can occur without
       overt threats or profane and abusive language.” Id. “Disorderly conduct is loosely defined. As
       a highly fact-specific inquiry, it ‘embraces a wide variety of conduct serving to destroy or
       menace the public order and tranquility.’ ” Id. ¶ 30 (quoting In re B.C., 176 Ill. 2d 536, 552,
       680 N.E.2d 1355, 1363 (1997)).
¶ 23       A defendant commits the offense of resisting or obstructing a peace officer when he
       knowingly resists or obstructs the performance of any authorized act within the official
       capacity of one known to him to be a peace officer. 720 ILCS 5/31-1(a) (West 2014). A
       defendant “who runs away from an unlawful Terry stop is not resisting or obstructing an
       authorized act of the police officer.” People v. Shipp, 2015 IL App (2d) 130587, ¶ 50, 34
N.E.3d 204. “However, such flight does provide police with probable cause to arrest for
       obstructing a peace officer if, before defendant fled, the officer in question was justified in
       detaining defendant at the time of the flight.” People v. Johnson, 408 Ill. App. 3d 107, 122, 945
N.E.2d 2, 15 (2010); see also People v. Moore, 286 Ill. App. 3d 649, 654, 676 N.E.2d 700, 704
       (1997).

¶ 24                                             b. Terry Stops
¶ 25        The United States Constitution and the Illinois Constitution protect individuals from
       unreasonable searches and seizures. U.S. Const., amend. IV; Ill. Const. 1970, art. I, § 6. “[T]he
       touchstone of the fourth amendment is reasonableness, which is measured objectively by
       examining the totality of the circumstances surrounding a police officer’s encounter with a
       citizen.” People v. Lake, 2015 IL App (4th) 130072, ¶ 28, 28 N.E.3d 1036.
¶ 26       “It is well settled that not every encounter between the police and a private citizen results in
       a seizure.” People v. Luedemann, 222 Ill. 2d 530, 544, 857 N.E.2d 187, 196 (2006).
                “Police-citizen encounters are divided into three tiers: (1) arrests, which must be
                supported by probable cause; (2) brief investigative detentions, commonly referred to


                                                    -4-
                as ‘Terry stops,’ which must be supported by reasonable, articulable suspicion of
                criminal activity; and (3) consensual encounters, which involve no coercion or
                detention and thus do not implicate the fourth amendment.” Lake, 2015 IL App (4th)
130072, ¶ 35.
¶ 27       “Probable cause to arrest exists when the facts known to the officer at the time of the arrest
       are sufficient to lead a reasonably cautious person to believe that the arrestee has committed a
       crime.” People v. Grant, 2013 IL 112734, ¶ 11, 983 N.E.2d 1009. “Whether probable cause
       exists is governed by commonsense considerations, and the calculation concerns the
       probability of criminal activity, rather than proof beyond a reasonable doubt.” Id. “Indeed,
       probable cause does not even demand a showing that the belief that the suspect has committed
       a crime be more likely true than false.” People v. Wear, 229 Ill. 2d 545, 564, 893 N.E.2d 631,
       643 (2008).
¶ 28       “In Terry v. Ohio, 392 U.S. 1 (1968), the Supreme Court provided an exception to the
       warrant and probable cause requirements.” People v. Walker, 2013 IL App (4th) 120118, ¶ 33,
       995 N.E.2d 351. “Pursuant to Terry, a police officer may conduct a brief, investigatory stop of
       a person where the officer reasonably believes that the person has committed, or is about to
       commit, a crime.” People v. Timmsen, 2016 IL 118181, ¶ 9, 50 N.E.3d 1092. A Terry stop
       “must be justified at its inception, and the police officer must be able to point to specific and
       articulable facts which, taken together with rational inferences from those facts, reasonably
       warrant that intrusion.” (Internal quotation marks omitted.) People v. Colyar, 2013 IL 111835,
       ¶ 40, 996 N.E.2d 575. The officer’s level of suspicion “must be more than an inarticulate
       hunch.” Id. “The officer’s conduct is judged by an objective standard, which analyzes whether
       the facts available to the officer at the moment of the stop justify the action taken.” People v.
       Hill, 2019 IL App (4th) 180041, ¶ 17, 123 N.E.3d 1236.
¶ 29       Alternatively, when an officer approaches an individual without reasonable suspicion or
       probable cause, that person “has a right to ignore the police and go about his business.” Illinois
       v. Wardlow, 528 U.S. 119, 125 (2000). Furthermore, “any refusal to cooperate, without more,
       does not furnish the minimal level of objective justification needed for a detention or seizure.”
       (Internal quotation marks omitted.) Id. However, “unprovoked flight is simply not a mere
       refusal to cooperate. Flight, by its very nature, is not ‘going about one’s business’; in fact, it is
       just the opposite.” Id. To this point, the United States Supreme Court has recognized that
       “nervous, evasive behavior is a pertinent factor in determining reasonable suspicion.
       [Citations.] Headlong flight—wherever it occurs—is the consummate act of evasion: It is not
       necessarily indicative of wrongdoing, but it is certainly suggestive of such.” Id. at 124.
       Moreover, the Illinois Supreme Court has concluded that “[u]nprovoked flight in the face of a
       potential encounter with police may raise enough suspicion to justify the ensuing pursuit and
       investigatory stop.” People v. Thomas, 198 Ill. 2d 103, 113, 759 N.E.2d 899, 904-05 (2001).
¶ 30       “Where an informant’s tip is received by telephone, it may form the basis for a lawful
       Terry stop, but the information must bear some indicia of reliability, and the information upon
       which the police act must establish the requisite quantum of suspicion.” People v. Ledesma,
       206 Ill. 2d 571, 583, 795 N.E.2d 253, 262 (2003). Factors to consider when evaluating the
       reliability of a tip include (1) whether the tip provides a sufficient quantity of information so
       that the officer may be certain that the stopped individual is the one the tipster identified;
       (2) the time interval between the officer receiving the tip and locating the suspect; (3) whether
       the tip is based upon contemporaneous eyewitness observations; (4) whether the tip is

                                                     -5-
       sufficiently detailed to permit the reasonable inference that the tipster has actually witnessed a
       crime; and (5) whether the tip was made to a police emergency number. People v. Shafer, 372
Ill. App. 3d 1044, 1050, 868 N.E.2d 359, 363 (2007); see also People v. Rollins, 382 Ill. App.
3d 833, 837, 892 N.E.2d 21, 24 (2008). Furthermore, “[a] tip providing predictive information
       and readily observable details will be deemed more reliable if these details are confirmed or
       corroborated by the police.” People v. Sanders, 2013 IL App (1st) 102696, ¶ 15, 986 N.E.2d
114; see also Navarette v. California, 572 U.S. 393, 400 (2014) (for caller who provided a tip
       to the police, “[a]nother indicator of veracity is the caller’s use of the 911 emergency system”).
       The Court also noted in Navarette that a “911 call has some features that allow for identifying
       and tracing callers, and thus provide some safeguards against making false reports with
       immunity.” Navarette, 572 U.S. at 400.
¶ 31        In Thomas, 198 Ill. 2d at 106, which is remarkably similar to the present case, the
       defendant rode his bicycle past a police officer. This officer, who had previously arrested the
       defendant for drug offenses, intended to stop him for a “field interview” based upon a
       confidential informant’s tip that the defendant was delivering illegal drugs. Id. The officer,
       while driving a squad car without the emergency lights activated, passed the defendant and
       positioned his car across defendant’s expected path. Id. The defendant abruptly turned into an
       alleyway and departed at an accelerated speed. Id. A second police officer, upon seeing the
       defendant’s evasion, drove down the alley and directed the defendant to stop. Id. at 107. The
       defendant failed to comply and continued to flee. Id. The defendant eventually abandoned his
       bicycle and ran into a field. Id. The first officer exited his squad car and captured the defendant
       on foot. Id. Ultimately, the officers arrested the defendant for obstructing a peace officer and
       recovered what appeared to be crack cocaine from the defendant’s person. Id. The defendant
       moved to suppress this evidence. Id. at 106. The trial court granted the defendant’s motion to
       suppress, but the Fifth District reversed. People v. Thomas, 315 Ill. App. 3d 849, 858-59, 734
N.E.2d 1015, 1022-23 (2000).
¶ 32        The Illinois Supreme Court granted the defendant’s petition for leave to appeal, and the
       defendant’s sole contention before that court was that the first officer “effected the
       investigatory stop without having the requisite degree of suspicion to support it.” Thomas, 198
Ill. 2d at 110. The Illinois Supreme Court, relying extensively upon the Fifth District’s
       analysis, first concluded that the officer’s attempt for a “field interview” was an attempted
       Terry stop instead of a consensual police-citizen encounter. Id. at 112. However, the court
       further concluded that the officer’s “attempt to effect an unlawful stop did not implicate the
       fourth amendment because the defendant took flight and prevented it.” (Internal quotation
       marks omitted.) Id. Instead, the Illinois Supreme Court decided to examine the officer’s “basis
       for a seizure of the defendant’s person at that point in time when he was successful in effecting
       it.” (Internal quotation marks omitted.) Id. at 113. The court noted that “[u]nprovoked flight in
       the face of a potential encounter with police may raise enough suspicion to justify the ensuing
       pursuit” and that the defendant’s response “was nothing short of headlong flight. *** There
       was nothing to suggest that the defendant was merely exercising the right to continue on his
       way or to cause confusion between the exercise of that right and a pure act of evasion.”
       (Internal quotation marks omitted.) Id. at 113-14. Accordingly, the Illinois Supreme Court
       concluded that there was no unlawful seizure because the “defendant’s flight, induced by [the
       officer’s] effort to effect an unwarranted investigatory stop, turned [the officer’s] otherwise
       ungrounded suspicion into a suspicion that justified defendant’s ultimate stop and detention.”


                                                    -6-
Id. at 113.

¶ 33                                              2. This Case
¶ 34        In this case, Officer Summers was dispatched for “a call in reference to a male subject
       wearing a blue sweatshirt who was on a bicycle who was yelling profanities and just acting
       erratically and [the caller] thought it was suspicious.” Shortly thereafter, Summers “observed a
       male subject matching that description in that he was wearing a blue-hooded sweatshirt [and]
       riding a bicycle.” Summers attempted to speak with defendant, but he “began pedaling faster”
       and “cut through yards westbound off the alley.” Officer Willis was dispatched to assist and
       “saw a male matching the description run across the street.” She stated that she and other
       officers “got out on foot and ran after the subject. I identified myself as a police officer
       numerous times, yelling at him to stop, and eventually he did lay down in a backyard.”
¶ 35        We conclude that Officer Summers was justified in attempting to effectuate a Terry stop.
       The record shows that some concerned citizen called the police to report that a man wearing a
       blue sweatshirt and riding a bicycle was yelling profanities and acting erratically, and
       Summers shortly thereafter observed a suspect who matched this description. A call made to a
       police emergency number—which appears to have occurred in this case—is a factor indicating
       that the tip is reliable. Shafer, 372 Ill. App. 3d at 1050. Furthermore, we deem this tip reliable
       because (1) the tip provided a sufficient quantity of information so that the officer could be
       certain that the person stopped was the one the tipster identified, (2) there was a short time
       interval between the police receiving the tip and locating the suspect, and (3) the tip appeared
       to be based upon a contemporaneous observation of a criminal offense. See id. Accordingly,
       due to the nature of the tip, Summers was justified in attempting to effectuate a Terry stop to
       further investigate whether defendant committed disorderly conduct. Thus, once defendant
       began his unprovoked flight in response to the attempted Terry stop, the officers had probable
       cause to arrest defendant for resisting a peace officer. Johnson, 408 Ill. App. 3d at 122 (holding
       that flight from a lawful Terry stop provides the police with probable cause to arrest a
       defendant for obstructing a peace officer).
¶ 36        We earlier mentioned that a defendant who raises the claim of ineffective assistance of
       counsel must overcome the strong presumption that the challenged action or inaction may have
       been the product of sound trial strategy. Manning, 241 Ill. 2d at 327. When, as here, defendant
       seeks to raise such a claim based upon defendant’s assertion that his trial counsel should have
       filed a motion to suppress, his burden to overcome this “strong presumption” is particularly
       significant. That is because the record (in the absence of a motion to suppress) will rarely show
       all of the information the police had or the reasons explaining their actions because—again, in
       the absence of a motion to suppress—there would be no reason for the State to present such
       evidence. So, defendant essentially is asking this court to assume that no further evidence
       could have been presented to justify the search that occurred, but this court has no reason to
       engage in such an assumption.
¶ 37        For instance, if a motion to suppress had been filed in this case, here are just a few of the
       questions that could have been addressed by the State in response to that motion: (1) Which
       officer from the Quincy Police Department received the citizen’s call that resulted in the police
       activity?; (2) Did the caller identify himself or herself or otherwise provide identifying
       information?; (3) Did the caller provide any additional information of any kind to the Quincy


                                                   -7-
       police officer who received the call?; and (4) Was the call recorded, and if so, is that recording
       still available?
¶ 38        Given the circumstances of this case, there is no reason to think that the limited information
       transmitted to Summers was the only information possessed by the Quincy police officer who
       received the original call. That is, there would be no reason for the dispatch from the Quincy
       Police Department to officers like Summers to contain details, such as the identity of the caller,
       how many people may have observed the defendant’s behavior, or the extent to which the
       caller or anyone else was alarmed or disturbed by the defendant’s behavior.
¶ 39        A further difficulty with defendant’s position is that it assumes defendant’s trial counsel
       neither had nor sought any of this information; however, we have no reason to believe that is
       the case. After all, this is an extraordinarily simple case factually, and it is entirely possible that
       defendant’s trial counsel could have made inquiries of the Quincy Police Department to find
       out which officer received the initial call and then to seek additional information about that call
       from that officer. Had counsel done any of that and learned that in fact there was additional
       information the police learned that justified their subsequent actions regarding defendant, that
       would fully explain why, as an officer of the court, counsel might have chosen not to file a
       motion to suppress evidence. See People v. Ewing, 377 Ill. App. 3d 585, 593, 880 N.E.2d 587,
       595 (2007) (“Under the ‘collective- or imputed-knowledge’ doctrine, information known to all
       of the police officers acting in concert can be examined when determining whether the officer
       initiating the stop had reasonable suspicion to justify a Terry stop.”); see also People v.
       Fonner, 385 Ill. App. 3d 531, 541, 898 N.E.2d 646, 655 (2008) (“When officers are working
       together, the knowledge of each is the knowledge of all, and the arresting officer has the right
       to rely on the knowledge of the officer that gave the command to arrest together with his own
       personal knowledge.” (Internal quotation marks omitted.)). So, by raising the claim of
       ineffective assistance of counsel, defendant is asking us to presume the worst of his trial
       counsel—that is, that counsel did not bother to investigate any of these questions and that, had
       counsel done so, counsel’s filing of a motion to suppress would have been meritorious.
¶ 40        Even if we were to assume that Summers’s attempted Terry stop was unlawful, his attempt
       to stop defendant “did not implicate the fourth amendment because the defendant took flight
       and prevented it.” (Internal quotation marks omitted.) Thomas, 198 Ill. 2d at 112; see
       California v. Hodari D., 499 U.S. 621, 626 (1991) (“An arrest requires either physical force
       *** or, where that is absent, submission to the assertion of authority.” “The narrow question
       before us is whether, with respect to a show of authority as with respect to application of
       physical force, a seizure occurs even though the subject does not yield. We hold that it does
       not.” (Emphases in original.)).
¶ 41        Furthermore, again assuming Summers’s attempted Terry stop was unlawful, “[the]
       defendant’s flight, induced by [Summers’s] effort to effect an unwarranted investigatory stop,
       turned [his] otherwise ungrounded suspicion into a suspicion that justified defendant’s
       ultimate stop and detention.” Thomas, 198 Ill. 2d at 113. Stated simply, when the tip to the
       police was combined with defendant’s unprovoked flight, the police then had reasonable
       suspicion to believe that defendant committed the offense of disorderly conduct. See Wardlow,
528 U.S. at 124 (“Headlong flight—wherever it occurs—is the consummate act of evasion: It
       is not necessarily indicative of wrongdoing, but it is certainly suggestive of such.”).
       Accordingly, once defendant fled, Officer Willis then had lawful authority to conduct a Terry
       stop. See Thomas, 198 Ill. 2d at 112. When defendant continued to flee lawful orders to stop,

                                                      -8-
       the police had probable cause to arrest defendant for resisting a peace officer. Johnson, 408 Ill.
       App. 3d at 122.
¶ 42       Ultimately, because defendant’s arrest was lawful, a motion to suppress the results of the
       search incident to his arrest would not have been meritorious. See People v. Cregan, 2014 IL
113600, ¶ 25, 10 N.E.3d 1196. Therefore, we reject defendant’s ineffective assistance of
       counsel argument.

¶ 43                           B. Defendant’s “Ongoing Crime” Argument
¶ 44       Based upon Navarette, 572 U.S. at 401, defendant argues that a Terry stop can be justified
       based only upon a reasonable suspicion of ongoing criminal activity as opposed to a completed
       crime. We reject this argument.
¶ 45       In Navarette, a caller reported that a pickup truck had driven her off the roadway. Id. at
       399. The caller reported the approximate location of the incident, a description of the truck,
       and the truck’s license plate number. Id. at 395. Approximately 20 minutes later, a police
       officer observed a truck that matched the caller’s description. Id. Officers followed the truck
       for approximately five minutes but were unable to observe any traffic violations or other
       suspicious behavior. See id. at 411 (Scalia, J., dissenting, joined by Ginsburg, Sotomayor, and
       Kagan, JJ.). Notwithstanding this, an officer pulled over the truck based upon the caller’s tip.
Id. at 395 (majority opinion). As officers approached the truck, they smelled marijuana. Id. A
       subsequent search of the truck revealed 30 pounds of marijuana. Id. The defendants
       unsuccessfully moved to suppress the evidence, arguing that the traffic stop violated the fourth
       amendment because the officer lacked a reasonable suspicion of criminal activity. Id. at 396.
       The California Court of Appeal affirmed, concluding (among other matters) that “the caller
       reported driving that was sufficiently dangerous to merit an investigative stop without waiting
       for the officer to observe additional reckless driving himself.” Id.
¶ 46       The United States Supreme Court concluded that the tip was sufficiently reliable because
       (1) the call included key information about the truck, (2) the caller reported the incident using
       an emergency police number, and (3) the alleged conduct bore “too great a resemblance to
       paradigmatic manifestations of drunk driving to be dismissed as an isolated example of
       recklessness.” Id. at 399-400, 403. In passing, the Court noted that it needed to “determine
       whether the 911 caller’s report of being run off the roadway created reasonable suspicion of an
       ongoing crime such as drunk driving as opposed to an isolated episode of past recklessness.”
Id. at 401.
¶ 47       We conclude that the Navarette Court did not somehow create a per se rule that a Terry
       stop can be justified only by ongoing criminal activity as opposed to completed or future
       criminal activity. Instead, we believe the context of the Court’s use of the phrase “ongoing
       crime” was an indication of the Court’s understanding of the seriousness of the circumstances
       as understood by the police officer who made the stop in Navarette, helping the Court to
       determine whether the situation the officer confronted was serious enough to warrant a Terry
       stop. In support of our conclusion, we note that both the majority and the dissenters in
       Navarette primarily addressed the reliability of the caller’s tip and whether it justified the
       officer’s investigative stop, particularly given that the officer involved saw no traffic violation
       before making that stop.
¶ 48       No Supreme Court justice in Navarette pointed to the phrase “ongoing crime” as having
       any particular significance for the resolution of that case. Under these circumstances, we find it

                                                    -9-
       impossible to believe that the United States Supreme Court—in such an apparently off-hand
       manner—somehow massively revised one of its most significant and carefully followed
       decisions governing police-citizen encounters.
¶ 49        The Court’s Terry decision is 51 years old and has seemingly been universally understood
       for half a century as standing for the following proposition: “The typical Terry stop involves
       the temporary seizure of a person who is himself suspected of being directly involved in past,
       present[,] or pending criminal activity.” 4 Wayne R. LaFave, Search and Seizure § 9.2(b), at
       377 (5th ed. 2012). In his comprehensive treatise, Professor LaFave cites hundreds of state and
       federal cases dealing with Terry stops. We also note that in Professor LaFave’s cumulative
       supplement to Volume 4, he discusses Navarette (4 Wayne R. LaFave, Search and Seizure
       § 9.2(a), at 57-58 (5th ed. Supp. 2018-19)) and suggests the discussion of “ ‘an ongoing
       crime’ ” in Navarette seems to be connected to how the police may have evaluated the
       seriousness of the report they received of possible criminal activity. See also id. § 9.3(a)
       (further discussing Navarette). Nowhere in LaFave’s universally well-regarded treatise is there
       any suggestion that Navarette somehow undid almost half a century of everyone’s
       understanding of what Terry stood for.
¶ 50        In further support of this view, we again cite the decision of the Illinois Supreme Court in
       People v. Thomas we have already discussed extensively. In Thomas, the Illinois Supreme
       Court wrote the following: “Under the Terry exception, a police officer may briefly stop a
       person for temporary questioning if the officer reasonably believes that the person has
       committed, or is about to commit, a crime.” Thomas, 198 Ill. 2d at 109. The Thomas court also
       wrote the following:
                    “The Terry standards have been codified in our Code of Criminal Procedure of
                1963. [Citations.] Section 107-14 of the Code provides, in pertinent part: ‘A peace
                officer *** may stop any person in a public place for a reasonable period of time when
                the officer reasonably infers from the circumstances that the person is committing, is
                about to commit[,] or has committed an offense ***.’ 725 ILCS 5/107-14 (West 1998).
                The same standard is applied in determining the propriety of an investigatory stop
                under article I, section 6, of the 1970 Illinois Constitution (Ill. Const. 1970, art. I, § 6).”
Id.
¶ 51        We further note that Thomas is hardly the last time the Illinois Supreme Court has
       discussed Terry. That court has repeatedly stated that a Terry stop may be justified by
       completed criminal activity. See Timmsen, 2016 IL 118181, ¶ 9 (“Pursuant to Terry, a police
       officer may conduct a brief, investigatory stop of a person where the officer reasonably
       believes that the person has committed, or is about to commit, a crime.”); People v. Close, 238
Ill. 2d 497, 505, 939 N.E.2d 463, 467 (2010) (“Under Terry, a police officer may conduct a
       brief, investigatory stop of a person where the officer reasonably believes that the person has
       committed, or is about to, commit a crime.”); People v. Johnson, 237 Ill. 2d 81, 89, 927 N.E.2d
1179, 1185 (2010) (“Under the Terry exception, a police officer may briefly stop a person for
       temporary questioning if the officer reasonably believes the person has committed, or is about
       to commit, a crime.”); People v. Smith, 172 Ill. 2d 289, 297, 665 N.E.2d 1215, 1219 (1996)
       (“An officer may make a valid investigatory stop, absent probable cause to arrest, provided the
       officer can reasonably infer from specific and articulable facts that the individual in question
       has committed or is about to commit a crime.”). We also note that Timmsen was decided two


                                                     - 10 -
       years after Navarette. Thus, defendant’s “ongoing crime” argument is clearly inconsistent with
       Illinois Supreme Court precedent.
¶ 52        We are aware that a panel of the First District, relying upon Navarette, has apparently
       adopted a per se rule that a tip will justify a Terry stop only if there is evidence of an ongoing
       crime. See People v. Lopez, 2018 IL App (1st) 153331, ¶¶ 24-28, 112 N.E.3d 1069. For the
       reasons already stated, we believe the Lopez court has incorrectly viewed Navarette, and we
       decline to follow Lopez. We note that the Lopez court relied in part upon this district’s analysis
       in Shafer, 372 Ill. App. 3d at 1050, in order to reach its conclusion that a tip must be based
       upon an ongoing crime. However, that reliance is misplaced; Shafer does not stand for the
       proposition that a reliable tip must be based upon observing an ongoing crime. See id. at 1054
       (noting that one factor of reliability is whether the tip was based upon a contemporaneous
       eyewitness observation).
¶ 53        We also note that a panel of the First District has concluded that “flight alone is not
       sufficient to establish reasonable suspicion that a person has committed, or is about to commit,
       a crime.” People v. Hyland, 2012 IL App (1st) 110966, ¶ 32, 981 N.E.2d 414; see also People
       v. Harris, 2011 IL App (1st) 103382, ¶ 12, 957 N.E.2d 930; see also In re D.L., 2017 IL App
       (1st) 171764, ¶ 28. However, this statement is inconsistent with Illinois Supreme Court
       doctrine. See Thomas, 198 Ill. 2d at 113 (“Unprovoked flight in the face of a potential
       encounter with police may raise enough suspicion to justify the ensuing pursuit and
       investigatory stop.”).

¶ 54                                           C. Fines and Fees
¶ 55        Last, defendant argues that the trial court erred when it imposed various fines and fees.
       However, the Illinois Supreme Court has recently promulgated Rule 472, which provides in
       criminal cases that the trial court “retains jurisdiction” even during “the pendency of an
       appeal” to correct “[e]rrors in the imposition or calculation of fines, fees, assessments, or
       costs.” Ill. S. Ct. R. 472(a)(1) (eff. Mar. 1, 2019). Thus, we decline to address this matter
       because the trial court still has jurisdiction to correct any alleged error. See Sturgeon, 2019 IL
       App (4th) 170035, ¶ 120 (declining to address arguments regarding fines and fees because the
       trial court still had jurisdiction to correct any alleged error).

¶ 56                                      III. CONCLUSION
¶ 57      For the reasons stated, we affirm defendant’s conviction.

¶ 58      Affirmed.

¶ 59       CAVANAGH, J., specially concurring:
¶ 60       I concur with the majority’s decision to affirm the trial court’s judgment, and the reason for
       my concurrence is that Summers saw defendant “cut through yards westbound off the alley.”
       That personal observation by Summers would have aroused a reasonable suspicion, under the
       circumstances, that defendant had committed the offense of criminal trespass to real property
       (720 ILCS 5/21-3(a)(2) (West 2014)).
¶ 61       Granted, the record appears to lack any evidence that the land was posted. See id.
       §§ 21-3(b), (b-5). Even so, police officers “may make a lawful Terry stop without first

                                                   - 11 -
       determining whether the circumstances [they] observed would satisfy each element of a
       particular offense.” People v. Little, 2016 IL App (3d) 130683, ¶ 18 “Applying that rule in this
       particular case, [the police officer] was not required to have evidence that the notice element of
       criminal trespass to real property was satisfied before he could make an investigatory stop [of
       defendant] to investigate a possible commission of that offense.” Id.
¶ 62       Summers might have lacked an opportunity, at first, to ascertain whether there were any
       no-trespassing signs. “The purpose of a Terry stop is to allow a police officer to investigate the
       circumstances that provoke suspicion and either confirm or dispel his suspicions.” (Internal
       quotation marks omitted.) Close, 238 Ill. 2d at 512. Among the questions that legitimately
       could have been investigated in a Terry stop was whether any of the yards on which defendant
       had trespassed were posted (see 720 ILCS 5/21-3(b-5) (West 2014)) or whether defendant
       previously received notice that going onto those yards was forbidden (see id. § 21-3(b)). If a
       police officer sees someone go onto land—especially the curtilage of houses—and the officer
       reasonably suspects that the person lacks permission to go onto the land, the officer surely is
       justified in stopping the person and asking questions.
¶ 63       After Summers saw defendant apparently trespassing on private property (at minimum, a
       civil trespass and possibly also a criminal trespass), the police had legitimate grounds for a
       Terry stop. Defendant failed to comply immediately with Willis’s commands to stop, even
       though she repeatedly identified herself as a police officer and yelled at him to stop. “[F]light
       does provide police with probable cause to arrest for obstructing a peace officer [(720 ILCS
       5/31-1(a) (West 2008))] if, before [the] defendant fled, the officer in question was justified in
       detaining defendant at the time of the flight.” Johnson, 408 Ill. App. 3d at 122. Given such
       justification, the search of defendant’s person was a search incident to a valid arrest. See
       People v. Cregan, 2011 IL App (4th) 100477, ¶ 21.
¶ 64       While concurring on that narrow rationale and thereby following Little, I find myself in
       respectful disagreement with several points in the majority’s decision. Allow me to explain my
       concerns under the following headings.

¶ 65                                      A. Disorderly Conduct
¶ 66        The majority writes: “Summers was justified in attempting to effectuate a Terry stop to
       further investigate whether defendant committed disorderly conduct.” Supra ¶ 35. I disagree.
¶ 67        To commit disorderly conduct, defendant would have had to cause a breach of the peace:
       He would have had to “incite[ ] public turbulence” and “destroy[ ] or menac[e] public order
       and tranquility.” (Internal quotation marks omitted.) People v. Allen, 288 Ill. App. 3d 502, 506
       (1997); see also People v. Bradshaw, 116 Ill. App. 3d 421, 422 (1983); People v. Kellstedt, 29
Ill. App. 3d 83, 85 (1975). The public’s sensibilities are tough enough that mere swearing,
       typically, does not shatter the public order or threaten to do so. “Vulgar language, however
       distasteful or offensive to one’s sensibilities, does not evolve into a crime because people
       standing nearby stop, look, and listen. The State’s concern becomes dominant only when a
       breach of the peace is provoked by the language.” (Internal quotation marks omitted.)
       Bradshaw, 116 Ill. App. 3d at 422.
¶ 68        Indeed, vulgarity is protected speech unless it disturbs the neighbors’ sleep at two in the
       morning (People v. Albert, 243 Ill. App. 3d 23, 27 (1993)) or takes the form of fighting words,
       i.e., “personally abusive epithets which, when addressed to an ordinary citizen, as a matter of
       common knowledge, are inherently likely to provoke violent reaction.” (Internal quotation

                                                   - 12 -
       marks omitted.) Allen, 288 Ill. App. 3d at 507. Judging by the 911 caller’s dispassionate report
       that defendant was “just acting erratically,” Summers lacked “a reasonable, articulable
       suspicion” that defendant had breached the peace by uttering fighting words. Luedemann, 222
Ill. 2d at 549. Defendant, apparently, was an eccentric—that was all. “[T]he commonly held
       understanding of a breach of the peace has always exempted eccentric or unconventional
       conduct, no matter how irritable to others.” (Internal quotation marks omitted.) Allen, 288 Ill.
       App. 3d at 506.
¶ 69        Seeing no reasonable articulable suspicion of disorderly conduct, I do not even reach the
       further question of whether a reasonable suspicion of disorderly conduct that is over and done
       with by the time the police arrive can justify a Terry stop. See 4 Wayne R. LaFave, Search and
       Seizure § 9.2(c), at 396-97 (5th ed. 2012) (arguing that “[t]he Terry rule should be expressly
       limited to investigation of serious offenses” and warning that “[t]he circumstances which
       might lead an officer to suspect that a person is committing such a crime as *** disorderly
       conduct are sufficiently diverse and diffuse that their inclusion might mean a large and
       hard-to-review expansion of coercive authority.” (Internal quotation marks omitted.)).

¶ 70                                     B. Flight From the Police
¶ 71                                             1. Thomas
¶ 72       One would think, from the majority’s explication of Thomas, that all a police officer has to
       do is dash toward some hapless person, in an “effort to effect an unwarranted investigatory
       stop,” and if the person is timorous enough to run, the police have reasonable suspicion for a
       Terry stop—and, what is more, the reasonable suspicion immediately morphs into probable
       cause to arrest the one fleeing for obstructing a police officer. Thomas, 198 Ill. 2d at 113.
¶ 73       It is true that the supreme court said in Thomas: “Unprovoked flight in the face of a
       potential encounter with police may raise enough suspicion to justify the ensuing pursuit and
       investigatory stop” (id.), but the critical word here is “may”; behind that word are some
       important facts in Thomas that the majority, in its discussion of the case, overlooks. Those
       facts are fivefold: (1) the police officer noticed that the defendant was holding a police
       scanner, which enabled the defendant to monitor police radio transmissions; (2) the police
       officer previously had arrested the defendant for drug offenses; (3) the police officer had
       learned of a confidential tip that the defendant had been using a bicycle to deliver narcotics,
       most often in the evening; (4) the defendant was presently on a bicycle (and holding the police
       scanner); and (5) it was 11:30 p.m. Id. at 106. The supreme court agreed with the appellate
       court that those five facts were insufficient, in themselves, to arouse reasonable suspicion and
       that the attempted Terry stop was, therefore, unjustified. Id. at 110. Nevertheless, when the
       defendant ran at the approach of the police, ditching his bicycle and his police scanner, the
       defendant’s flight, combined with those other facts, aroused reasonable suspicion. See id. at
       113-14.
¶ 74       It was not that the defendant’s flight alone aroused a reasonable suspicion of criminal
       activity; that would be a caricature of Thomas. Rather, the defendant’s flight “credited other
       information that [the police officer] possessed and gave rise to an articulable suspicion that
       criminal activity was afoot.” (Emphasis added and internal quotation marks omitted.) Id. at
       114.



                                                  - 13 -
¶ 75                                             2. Wardlow
¶ 76       Admittedly, the Supreme Court said in Wardlow: “Headlong flight—whenever it
       occurs—is the consummate act of evasion: It is not necessarily indicative of wrongdoing, but it
       is certainly suggestive of such.” 528 U.S. at 124. In the immediately preceding sentence of
       Wardlow, however, the Supreme Court characterized “nervous, evasive behavior” as “a
       pertinent factor in determining reasonable suspicion.” (Emphasis added.) Id. Flight is evasive
       behavior, and, as such, it is a factor in determining reasonable suspicion. See id. If flight, by
       itself, aroused reasonable suspicion, it would not be, as the Supreme Court said, “a pertinent
       factor”; it would be the one and only all-sufficient consideration. Id. But it is not. The majority
       in Wardlow, as the partial concurrence observed, rejected the pat formulation that flight equals
       reasonable suspicion (id. at 126-27 (Stevens, J., concurring in part and dissenting in part,
       joined by Souter, Ginsburg, and Breyer, JJ.)); “[t]he concept of reasonable suspicion *** is not
       readily, or even usefully, reduced to a neat set of legal rules, but must be determined by looking
       to the totality of the circumstances—the whole picture” (internal quotation marks omitted)
       (id.).
¶ 77       All the facts, all the circumstances—not just flight—have to be taken into account. See id.
       at 124 (majority opinion). Flight has to be evaluated in its factual context, and context can
       make all the difference. See id. For instance, unprovoked flight in an area of heavy narcotics
       trafficking justified a Terry stop: That was the Supreme Court’s holding in Wardlow. Id. at
       124-25.
¶ 78       Thus, in Wardlow, the Supreme Court of the United States disagreed with the Illinois
       Supreme Court that “sudden flight in [a high crime] area [did] not create a reasonable suspicion
       justifying a Terry stop.” Id. at 122. But the Supreme Court of the United States expressed no
       disagreement at all with our supreme court’s position that flight at the approach of the police,
       without more, was insufficient to justify a Terry stop (People v. Wardlow, 183 Ill. 2d 306, 312
       (1998), rev’d on other grounds, Illinois v. Wardlow, 528 U.S. 119 (2000)). Therefore, absent
       some contrary indication by our supreme court, that position remains binding law in Illinois.
       And such has been the understanding of the appellate court—until now. See Hyland, 2012 IL
       App (1st) 110966, ¶ 32 (“It is well settled that flight alone is not sufficient to establish
       reasonable suspicion that a person has committed, or is about to commit, a crime.”); Harris,
       2011 IL App (1st) 103382, ¶ 12.

¶ 79                        C. A Completed, as Opposed to an Ongoing, Crime
¶ 80       In Navarette, the Supreme Court stated that “[e]ven a reliable tip will justify an
       investigative stop only if it creates reasonable suspicion that ‘criminal activity may be afoot.’ ”
       Navarette, 572 U.S. at 401 (quoting Terry v. Ohio, 392 U.S. 1, 30 (1968)). “Afoot” means “in
       action” or “in progress” (The Merriam-Webster Dictionary 13 (2004)), and there can be no
       doubt that the Supreme Court used that word by design, because in the next sentence the
       Supreme Court wrote: “We must therefore determine whether the 911 caller’s report of being
       run off the roadway created reasonable suspicion of an ongoing crime such as drunk driving as
       opposed to an isolated episode of past recklessness.” Navarette, 572 U.S. at 401. The Supreme
       Court decided that the reliable tip of having been run off the roadway raised a reasonable
       suspicion of drunk driving, which was an ongoing crime, and that “[t]he stop was therefore
       proper.” Id. at 402.


                                                   - 14 -
¶ 81       This passage in Navarette could easily—and understandably—create the impression that a
       reliable tip will justify a Terry stop only if it arouses a reasonable suspicion of ongoing
       criminal activity as opposed to a completed crime. See Lopez, 2018 IL App (1st) 153331,
       ¶¶ 24-28. I am not quite convinced, however, that the Supreme Court intended to lay down that
       categorical rule, considering that in a footnote to the passage, the Supreme Court cited, with no
       apparent disapproval, its previous decision in United States v. Hensley, 469 U.S. 221, 229
       (1985). “Because we conclude,” the footnote in Navarette reads, “that the 911 call created
       reasonable suspicion of an ongoing crime, we need not address under what circumstances a
       stop is justified by the need to investigate completed criminal activity.” Navarette, 572 U.S. at
       402 n.2. At the cited page of Hensley, the Supreme Court had held that, “if police ha[d] a
       reasonable suspicion, grounded in specific and articulable facts, that a person they
       encounter[ed] was involved in or [was] wanted in connection with a completed felony, then a
       Terry stop [might] be made to investigate that suspicion.” (Emphasis added.) Hensley, 469
U.S. at 229. But Hensley had expressly left for another day the question of “whether Terry
       stops to investigate all past crimes, however serious, [were] permitted.” Id. In other words,
       Hensley never reached (because it did not have to reach) the territory of nonfelonious offenses:
       whether a reasonable suspicion that someone had consummated, in the past, an offense less
       serious than a felony would justify a Terry stop of that person. (In this context, probable cause
       must not be confused with reasonable suspicion: If a police officer sees someone run a red
       light, it is a past crime as opposed to an ongoing crime, but the police officer has probable
       cause that the driver committed this petty offense, not just reasonable suspicion.)
¶ 82       Because reckless driving was punishable, under California law, by incarceration for no
       more than 90 days (Cal. Veh. Code § 23103(c) (West 2011)), it was not a felony. See Black’s
       Law Dictionary (11th ed. 2019) (defining a “felony” as “[a] serious crime usu[ally] punishable
       by imprisonment for more than one year or by death”). Therefore, unless the Supreme Court in
       Navarette had found “reasonable suspicion of an ongoing crime such as drunk driving as
       opposed to an isolated episode of past recklessness,” the Supreme Court might have had to
       answer the question left unanswered in Hensley: whether the reasonable suspicion of a
       completed misdemeanor such as reckless driving, committed in the past, justified a Terry stop.
       See Navarette, 572 U.S. at 410 n.3 (Scalia, J., dissenting, joined by Ginsburg, Sotomayor, and
       Kagan, JJ.).
¶ 83       It seems to me, then, that the point of the passage in Navarette was not, as the majority in
       this case suggests, to indicate “the Court’s understanding of the seriousness of the
       circumstances as understood by the police officer who made the stop.” Supra ¶ 47. The point,
       rather, was to establish that there was no need to address the unanswered question in Hensley.
¶ 84       I need not address the unanswered question in Hensley, either. Defendant’s suspected
       trespasses were ongoing; he was in the process of cutting through yards in his continuing
       attempt to escape the police. Suspected trespassing was “ ‘afoot.’ ” Navarette, 572 U.S. at 401
       (majority opinion) (quoting Terry, 392 U.S. at 30).




                                                  - 15 -